21 F.3d 1121
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eugene T. FOUST, Plaintiff-Appellant,andMary Ann Johnson FOUST, Margaret Ann Johnson, and Doris B.Klabbatz, Plaintiffs,v.ORAL ROBERTS UNIVERSITY, Oral Roberts, Richard Roberts,Clarence Boyd, Michael Yoakum, Scott Smith, GaryL. Gibson, Larry Johnson, and Gina M.Chorost, Defendants-Appellees.
No. 93-5169.
United States Court of Appeals, Tenth Circuit.
April 5, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
Plaintiff-Appellant Eugene Foust appeals from the district court's grant of summary judgment in favor of Defendants.  Mr. Foust alleges that this case was improperly removed from state to federal court.  We AFFIRM for substantially the reasons set forth in the district court's Orders of May 3 and July 13, 1993.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470